         Case 1:20-cv-04883-DLC Document 25 Filed 10/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
NEW FORTUNE, INC.,                      :
                            Plaintiff,  :
                                        :                Case No.: 1:20-cv-04883 (DLC) (KNF)
                - against -             :
                                        :
APEX LOGISTICS INTERNATIONAL (CN) LTD., :
AND AEROFLOT AIRLINES                   :
                                        :
                            Defendants. :
                                        :
------------------------------------- x

                            NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the Memorandum of Law and Declaration of

Anthony U. Battista dated October 23, 2020, with accompanying exhibits, Defendants AEROFLOT

RUSSIAN AIRLINES and APEX LOGISTICS INTERNATIONAL (CN) LTD. hereby jointly

move this Court under Rule 12(b)(6) of the Federal Rules of Civil Procedure for an Order

dismissing the Complaint on the ground that the Complaint fails to state a claim for which relief

may be granted.

Dated: New York, New York
       October 23, 2020
                                            Respectfully submitted,

                                            CONDON & FORSYTH LLP


                                            By________________________________
                                                  Anthony U. Battista (AB 0783)
                                                  abattista@condonlaw.com
                                                  Marissa N. Lefland (ML 8217)
                                                  mlefland@condonlaw.com
                                            7 Times Square - 18th Floor
                                            New York, New York 10036
                                            Telephone: (212) 490-9100
                                            Facsimile: (212) 370-4453


                                               1
Case 1:20-cv-04883-DLC Document 25 Filed 10/23/20 Page 2 of 3




                           Attorneys for Defendant
                           AEROFLOT RUSSIAN AIRLINES

                           - and -

                           TISDALE LAW OFFICES LLC


                           By:_/S/Timothy J. Nast___________
                                  Timothy J. Nast, Esq.
                                  tnast@tisdale-law.com
                           200 Park Avenue, Suite 1700
                           New York, New York 10166
                           Telephone: (212) 354-0025

                           Attorneys for Defendant
                           APEX LOGISTICS INTERNATIONAL
                           (CN) LTD.




                              2
          Case 1:20-cv-04883-DLC Document 25 Filed 10/23/20 Page 3 of 3



                                 CERTIFICATION OF SERVICE

I certify that a copy of this Notice of Motion to Dismiss as well as Defendants’
Memorandum of Law in Support of their Motion to Dismiss and Affirmation of Anthony
U. Battista in Support of Defendant’s Motion to Dismiss and Exhibits thereto were served via
the court’s electronic filing system upon the following counsel of record on the 23rd day of
October, 2020, upon:
                Louis J. Maione
                Law Offices of Louis J. Maione
                303 E. 57th Street, 30th Fl.
                New York, NY 10022
                Email: louisjmaione3@gmail.com

                Attorney for Plaintiff

                Timothy James Nast
                Tisdale Law Offices, LLC
                200 Park Avenue, Suite 1700
                New York, NY 10166
                Email: tnast@tisdale-law.com

                Attorney for Defendant

through the court’s e-filing system.

                                                 ________________________
                                                 Anthony U. Battista, Esq.
